The opinion of the court was delivered by
Isham, J.
The plaintiff has brought this action to recover compensation for his labor and services, while in the employment of the defendant, during the year 1852. It appears from the case that the plaintiff contracted with the defendant to labor for him for one year from the 7th of April in that year, for the sum of thirteen dollars per month, and that no proof was offered by the plaintiff *649showing a right, if dissatisfied, to determine the contract within that period. We must treat the contract, therefore, as absolute and unqualified in its terms, whatever may have been their arrangments for the previous year. The plaintiff commenced his services under that contract, on the 7th of April, and continued them to the 3d of August in that year, when, in consequence of some fault being found by the defendant, the plaintiff left his employment, and has refused to return and fulfill his contract. If the case rested upon these facts, it is obvious that, this action cannot be sustained; for it has been frequently decided in this state, that under a special contract to work for a given period and for a specific sum, the contract is entire, and if the plaintiff leaves the service of the defendant before the expiration of the time, without sufficient cause, he can sustain no action, nor recover pro rata for the services he has rendered. Philbrook v. Belknap, 6 Vt. 383-85. Rogers v. Steele, 24 Vt. 513.
There is nothing stated in the case showing a reasonable excuse for the plaintiff, in leaving the service of the defendant. In the case of Marsh v. Rulleson, 1 Wend. 514, where a person agreed to work for two weeks, and at the expiration of ten days left the service of his employer in consequence of harsh language from him, it was held, that he could not recover for the ten days service; that not being deemed a sufficient excuse.
The plaintiff, however, was a minor at the time of making that contract, and came to his majority on the 13th of July, 1852. He had the right, therefore, at any time during his minority, or when of full age, to rescind and avoid that contract, and recover a reasonable compensation for his actual services, though he had unreasonably refused to perform his contract. Moses v. Stevens 22 Pick. 332. In the exercise of that right, however, it would seem, that if damages had been sustained by the refusal of the infant to perform his contract, that such damages should be taken into consideration, and the amount of his recovery would depend, not upon the stipulated price, but upon the benefit and actual value of those services to his employer. Moses v. Stevens, 22 Pick. 332. Vent v. Osgood, 19 Pick. 572. Judkins v. Walker, 17 Maine 38. Thomas v. Dike, 11 Vt. 273. Medbury v. Watrous, 7 Hill, 110, overrul*650ing the case of Mc Coy v. Huffman, 8 Cow. 84. Corpe v. Overton, 10 Bing. 252, overruling the case of Holmes v. Bogg, 8 Taun. 508. 1 Amer. Lead. Cas. 260.
The whole ease, so far as the right of the plaintiff to recover is concerned, rests upon the inquiry whether any fact is stated hy the auditor, showing that that contract has been ratified after he became of age. It is stated in the report, that the plaintiff continued in the service of the defendant under that contract, about one month after he was of age. The contract of the plaintiff, though he was a minor, was not void, but voidable, and could be ratified after his majority, so as to render it as legal and binding as if it had been made by him when of full age. We think this contract was ratified by the plaintiff, by his continuance in the service of the defendant for that period after he had arrived at full age. Those services during that time were rendered in pursuance of that contract, and was a recognition of its existence as binding between them, and when once ratified it became a binding contract of the parties from the time it was made. State v. Dimick, 12 N. H. 194. Harris v. Wall, 1 Exchequer 122. 1 Amer. Lead Cas. 254, 256, The plaintiff, by the ratification of that contract, has placed himself in the same situation he would have been placed if he had been of full age when the contract was first made. In that event, as he left the service of the defendant in violation of his contract, and without reasonable excuse, he cannot recover for the services he has rendered.
The judgment of the county court is affirmed.